Citation Nr: 1617136	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  13-24 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a liver disorder.

3.  Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the right knee with residual scar from February 24, 2010, to October 3, 2011.

4.  Entitlement to an initial rating in excess of 30 percent for right total knee arthroplasty with residual scar since December 1, 2012.

5.  Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the left knee with residual scar from February 24, 2010, to April 30, 2012.

6.  Entitlement to an initial rating in excess of 30 percent for left total knee arthroplasty with residual scar from July 1, 2013.

7.  Entitlement to an initial compensable rating for status post septoplasty with residual nose deformity and flattening.
REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran had active service from June 1971 to June 1975, from October 1986 to September 1989, from December 1989 to March 1991, and from February 1992 to May 2001.  The Veteran also had two years, four months, and 18 days of unverified active service between June 1975 and October 1986. 

This matter comes to the Board of Veterans' Appeals from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran's claims file is currently under the jurisdiction of the VA RO in Milwaukee, Wisconsin.  

As for the service-connected bilateral knee disabilities, in the August 2011 rating decision the RO in Houston, Texas, granted service connection for bilateral degenerative arthritis with residual scar effective February 24, 2010, and assigned two 10 percent disability ratings.  In the December 2011 rating decision, the RO in Milwaukee, Wisconsin, assigned the following ratings for the right total knee arthroplasty: a temporary 100 percent disability rating from October 4, 2011, to November 30, 2011; a 100 percent schedular rating from December 1, 2011, to November 30, 2012; and a 30 percent disability rating since December 1, 2012.  In a July 2012 rating decision ,the RO in Milwaukee, Wisconsin, assigned the following ratings for the left total knee arthroplasty: a temporary 100 percent disability rating from May 1, 2012, to June 30, 2012; a 100 percent schedular rating from July 1, 2012, to June 30, 2013; and a 30 percent disability rating since July 1, 2013.  In light of the above, the issues as to the service-connected bilateral knee disabilities are as stated on page one of this decision.

In July 2014, the Veteran testified at a hearing held before a Decision Review Officer at the VA RO in Milwaukee, Wisconsin, and a transcript of that hearing has been associated with the electronic record.

Although there are additional VA treatment records in the electronic record that have not been considered by the RO, as explained below the Veteran is not prejudiced by the Board's adjudication of the issue of entitlement to service connection for tinnitus.  Bernard v. Brown, 4 Vet. App. 384 (1993).

All issues except entitlement to service connection for tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is in equipoise as to whether the Veteran has tinnitus and whether the tinnitus is related to active service.


CONCLUSION OF LAW

Resolving doubt in the Veteran's favor, tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  Given the fully favorable decision below, a detailed explanation of how VA complied with the VCAA is unnecessary.

Governing law and regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show the following: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009).

Where chronicity of certain diseases is not shown in service, service connection may yet be established by showing continuity of symptomatology between the currently claimed disability and a condition noted in service.  38 C.F.R. §§ 3.303(b), 3.309(a).

The mere fact of an in-service injury is not enough; there must be evidence of a chronic disability resulting from that injury.  In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a veteran's claim.  38 C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when evidence, regardless of its date, establishes that a veteran had a chronic condition in service and still has that condition.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.

Analysis

The Veteran claims that he had in-service noise exposure from working in an engine room.  The Veteran's DD Form 214s for his periods of active service from June 1971 to June 1975 and from October 1986 to September 1989 reveal that he served as a machinist's mate.  Therefore, the Board finds that he had in-service noise exposure and thus an in-service injury.

There is conflicting evidence on whether the Veteran has tinnitus.  An October 2010 VA examination report reflects that the Veteran stated that he had never experienced tinnitus.  The examiner determined that there is no diagnosis of tinnitus because the Veteran did not claim the disorder.  The Veteran asserts that there was a misunderstanding and that he did not know the definition of tinnitus when he denied having the disorder at the October 2010 VA examination.  Hearing transcript, pages 23-24.  In an August 2011 statement, he claims that he has had ringing in his ears since his discharge from service.

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1733 (Fed. Cir. 2007).

Laypersons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  As to the specific issue in this case, a layperson is competent to identify tinnitus.  In light of the evidence of in-service noise exposure, the Board finds that the Veteran is credible in identifying tinnitus.  Therefore, the evidence is in equipoise as to whether the Veteran has tinnitus.

The Veteran claims having ringing in his ears since active service.  The Board finds that the Veteran is competent to make this assertion and finds him credible.  Lay assertions of symptomatology or injury may suffice where the determinative issue is not medical in nature.  Falzone v. Brown, 8 Vet. App. 398, 406 (1995).  Resolving doubt in the Veteran's favor, chronicity of tinnitus is therefore established.  38 C.F.R. § 3.303(b).

In summary, the Board is of the opinion that the Veteran has met all requirements needed to establish service connection for tinnitus.  The benefit sought on appeal is accordingly allowed.


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

The Veteran has not undergone a VA examination for his service-connected knees since December 2010, which was before he underwent bilateral total knee arthroplasties.  In an April 2016 appellant's brief, the representative argued that a new examination is warranted.  Given the change in the disability since the December 2010 VA examination, another VA examination is warranted.

The Veteran has not undergone a VA examination for his service-connected status post septoplasty since December 2010.  At the hearing, he testified that the disability has worsened.  Hearing transcript, page 23.  In an April 2016 appellant's brief, the representative argued that a new examination is warranted.  Given the assertion of a worsening of the disability since the December 2010 VA examination, another VA examination is warranted.

Regarding the claim for service connection for a liver disorder, the May 2013 VA examiner noted that the Veteran got a tattoo in the early 1970s, a risk factor for hepatitis B, but did not address whether the hepatitis B was related to the tattoo.  The limited service treatment records show that the Veteran had a tattoo as of an October 1984 recall-to-active-duty examination.  As the Veteran served on active duty for most of the early 1970s and since his service treatment records, to include his entrance examination, are not available, the Board concludes that the current evidence shows that he likely got a tattoo during his first period of active duty from June 1971 to June 1975.  Therefore, a VA examination is necessary to determine whether the hepatitis B is related to an in-service tattoo.

In May 2010, it was determined that the Navy records retired to Code 13 are no longer there because it appears that the records were returned to the Navy when the Veteran reentered service.  In August 2011, it was determined that there are still no service treatment records at Code 13.  In April 2015, the RO obtained electronic summaries of Department of Defense records obtained through CAPRI.  These records show that the Veteran received post-service treatment at the naval health clinic at Corpus Christi.  The AOJ should contact the Department of the Navy and the naval health clinic at Corpus Christi and obtain any available service treatment records and post-service treatment records as a military retiree that are at either location.

The Veteran had two years, four months, and 18 days of unverified active service between June 1975 and October 1986.  The AOJ should verify any period of active service between June 1975 and October 1986.

Since these issues are being remanded for the above-mentioned reasons, the AOJ should obtain any additional records from the Milwaukee VA Medical Center since June 2015.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any additional records from the Milwaukee VA Medical Center since June 2015.

2.  Verify any period of active service between June 1975 and October 1986.

3.  Contact the Department of the Navy and the naval health clinic at Corpus Christi and obtain any available service treatment records and post-service treatment records as a military retiree that are at either location.

If the records are not obtained, contact the Department of Defense as indicated on the April 2010 request for information.  

4.  Thereafter, schedule the Veteran for a VA examination to determine the nature and severity of his bilateral knee total arthroplasty with residual scarring.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the pertinent medical history, current complaints, and the nature and extent of any disability due to bilateral knee total arthroplasty with residual scarring, to include the impact on the Veteran's ability to work.  

5.  After the development in 1-3 has been completed, schedule the Veteran for a VA examination to determine the nature and severity of his status post septoplasty with residual nose deformity and flattening.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the pertinent medical history, current complaints, and the nature and extent of the disability, to include the impact on the Veteran's ability to work.  

6.  After the development in 1-3 has been completed, the Veteran must be afforded a VA examination to determine the nature and extent of his hepatitis B and resultant cirrhosis.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the pertinent medical history, current complaints, and the nature and extent of his hepatitis B and resultant cirrhosis. 

The examiner must opine on whether there is a 50 percent or better probability that the hepatitis B and resultant cirrhosis are related to active service, to include an in-service tattoo during the period of active duty from June 1971 to June 1975.  A complete rationale for any opinion offered must be provided.

7.  After completing the above actions, the AOJ should readjudicate the Veteran's claims, with consideration of all evidence of record.  If any claim remains denied, the Veteran should be issued a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


